    Case 1:13-cv-07789-LGS Document 1144 Filed 12/13/18 Page 1 of 2




                                               New York Office
                                               26 Federal Plaza                    212/335-8000
                                               Room 3630
                                               New York, New York 10278-0004   FAX 212/335-8023


                                               December 13, 2018

VIA ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:   In re Foreign Exchange Benchmark Rates Antitrust Litigation, No.
                    13-cv-7789 (LGS); NYPL, et al., v. JPMorgan Chase & Co., et al.,
                    15-cv-9300 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s September 25, 2018 Order (13-cv-7789, Dkt. No. 1121),
the United States Department of Justice, through the Antitrust Division and the Fraud
Section of the Criminal Division (“the Department”), respectfully requests a three-month
extension of the limited discovery stay, as modified on November 8, 2018 (13-cv-7789,
Dkt. No. 1141), of certain depositions and interviews in the above-referenced matters.
The Department submits that the stay is necessary given the upcoming trials and appeals
in three FX-related cases:

   •   United States v. Bogucki, 18-cr-21, is set for trial before Judge Breyer of the
       Northern District of California on February 4, 2019.
   •   United States v. Aiyer, 18-cr-333, is set for trial before Judge Koeltl of the
       Southern District of New York on October 21, 2019.
   •   United States v. Johnson, 18-1503-cr, is on appeal to the Second Circuit. Johnson
       filed his brief on August 30, 2018, the government filed its response on
       November 29, 2018, and Johnson’s reply is due on January 17, 2019.

       As before, the Department would continue to consider one-off requests for
depositions of individuals who are covered by the terms of the stay. The Department has
approved such requests by the In re Foreign Exchange and the NYPL Plaintiffs in the
past.
    Case 1:13-cv-07789-LGS Document 1144 Filed 12/13/18 Page 2 of 2



         The Department submits that the scope of the stay appropriately balances the need
to protect the integrity of ongoing cases with Plaintiffs’ desire for testimonial discovery
at this juncture of the civil cases.

        Plaintiffs in the In re Foreign Exchange case (13-cv-7789) consent to the
Department’s request, as do all Defendants except Credit Suisse, which takes no position.
Plaintiffs in the NYPL matter (15-cv-9300) oppose the Department’s request.

                                                     Respectfully submitted,


                                                     JEFFREY D. MARTINO
                                                     Chief, New York Office
                                                     Antitrust Division


                                             By:     /s/ Katherine Calle______________
                                                     Katherine Calle, Trial Attorney
                                                     Antitrust Division, New York Office
                                                     26 Federal Plaza
                                                     New York, NY 10278
                                                     (212) 335-8048
                                                     Katherine.calle@usdoj.gov



cc: All counsel (via ECF)




                                            2
